Citation Nr: 1029233	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-29 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from December 1969 to November 
1971.

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The Veteran and his spouse testified in support of this claim 
during a video conference hearing held before the undersigned in 
June 2009.  In October 2009, the Board remanded this claim to the 
RO for additional action.


FINDING OF FACT

The Veteran's service connected disability does not prevent him 
from obtaining or retaining employment for which his education 
and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with providing notice and assistance to 
claimants as outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).



A.  Duty to Notify

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2009).  

The notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).

In January 2008, the Court held that, with regard to claims for 
increased compensation, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).

The Court further held that, if the Diagnostic Code (DC) under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  As well, the Court held that the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant DCs, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the types 
of medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, including competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

The United States Court for the Federal Circuit (Federal Circuit) 
reviewed Vazquez-Flores on appeal and held that the statutory 
scheme did not require the notification noted above.  The Federal 
Circuit explained that the notice described in 38 U.S.C.A. § 
5103(a) need not be veteran specific and that daily life evidence 
was not statutorily mandated.  The Federal Circuit thus vacated 
the Court's decision to the extent it required notification of 
alternative DCs and the need to submit potential daily life 
information on the basis that such evidence was not needed for 
proper claims adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009). 

The RO provided the Veteran VCAA notice on his claim by letter 
dated July 2007, before initially deciding the claim in a rating 
decision dated December 2007.  The timing of such notice reflects 
compliance with the requirements of the law as found by the Court 
in Pelegrini II.

The content of such notice also reflects compliance with the 
requirements of the law.  In the letter, the RO acknowledged the 
Veteran's claim, notified him of the evidence needed to 
substantiate that claim, identified the type of evidence that 
would best do so, notified him of VA's duty to assist and 
indicated that it was developing his claim pursuant to that duty.  
The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  In addition, the RO 
identified the evidence it had received in support of the 
Veteran's claim and the evidence it was responsible for securing.  
The RO noted that it would make reasonable efforts to assist the 
Veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof, but that, ultimately, it was 
his responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the Veteran to sign the enclosed forms 
authorizing the release of his treatment records if he wished VA 
to obtain them on his behalf.

The provisions of 38 C.F.R. § 3.103(c)(2) have been interpreted 
as imposes two distinct duties on VA employees, including Board 
personnel, in conducting hearings: the duty to explain fully the 
issues and the duty to suggest the submission of evidence that 
may have been overlooked.   Bryant v. Shinseki, 23 Vet. App. 488 
(2010) (per curiam).  At his June 2009 hearing the undersigned 
identified the issue, asked the Veteran about his treatment in 
order to determine whether there was additional evidence that may 
have been overlooked.  The Veteran was asked to provide 
information about his employment and education and it was agreed 
that the Veteran's representative would submit additional 
treatment records and a statement from a doctor who had 
reportedly told the Veteran that PTSD rendered him unemployable.  

B.  Duty to Assist

The RO and appeals management center made reasonable efforts to 
identify and obtain relevant records in support of the Veteran's 
claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
Specifically, they secured and associated with the claims file 
all evidence the Veteran identified as being pertinent to his 
claim, including service and post-service treatment records.  
They also conducted medical inquiry in support of the claim by 
affording the Veteran VA examinations, during which examiners 
discussed the Veteran's employability secondary to his service-
connected PTSD.  


II.  Analysis

The Veteran's only service connected disability is PTSD, 
evaluated as 70 percent disabling.

In statements he, his representative and his spouse submitted in 
support of this claim, and in hearing testimony he and his spouse 
presented in June 2009; they contended that medical records 
showed a long-history of difficulty maintaining employment.  They 
contend that this difficulty resulted from problems remembering 
directions, respecting authority, concentrating and being around 
people, an inability to sleep and get along with co-workers and 
employees, and a tendency to experience panic attacks and rage 
and become frustrated and lash out when life was not progressing 
smoothly.  

The Veteran also contends that the medication he takes for PTSD 
makes him dizzy, nauseous, exhausted and unable to concentrate, 
symptoms that interfere with his ability to use tools.  He 
asserts that, in May 2009, he lost his last job as a carpenter 
because his employer would not allow him to run the table and 
power saws.  He further asserts that his physician, D.P., M.D., 
told him that he was unable to work due to PTSD.  

Allegedly, because he was not forthcoming to his psychiatrist 
regarding the severity of his mental health problems, his medical 
records paint a less severe picture of his PTSD than is accurate.  
The Veteran contends that he struggled daily while last employed.  
He explains that, there, the majority of the workforce was 
Vietnamese and these individuals triggered bad memories and 
caused him to become angry.  Those feelings coupled with the 
symptoms caused by his medication allegedly led to his layoff.  
He asserts that since then, he has become more depressed, is 
always angry and lethargic and, at times, wants to end it all.  
 
A total disability evaluation may be assigned where the schedular 
evaluation is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

The Veteran satisfies the percentage requirements noted above.  
His service-connected disability, PTSD, is evaluated as 70 
percent disabling.  The question thus becomes whether the Veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of this service-connected disability.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment," in 
part, by noting the following standard announced by the United 
States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant 
need not be a total 'basket case' 
before the courts find that there 
is an inability to engage in 
substantial gainful activity. The 
question must be looked at in a 
practical manner, and mere 
theoretical ability to engage in 
substantial gainful employment is 
not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically 
within the physical and mental 
capabilities of the claimant. 
Id.

A veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous work 
experience, but not to his age or to any impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2009).

In this case, the Veteran's occupational background and 
educational attainment are satisfactory for employment purposes.  
According to a VA Form 21-8940 (Veteran's Application For 
Increased Compensation Based On Individual Unemployability) 
received in July 2007 and the Veteran's reported histories, the 
Veteran attended high school for four years and worked thereafter 
in various labor positions, primarily with drywall.  

Since the Veteran filed his claim for a TDIU, two medical 
professionals have addressed the extent to which his service-
connected PTSD affects his ability to function and whether the 
Veteran is employable secondary to this disability.  In July 
2009, purportedly after the Veteran lost his last job, Dr. D.P. 
wrote a letter on the Veteran's behalf.  He confirmed that the 
Veteran had anxiety and hypervigilence, which impaired his 
ability to work, and side effects from medication, including 
fatigue.  He explained that the Veteran continued to work, but 
did so with difficulty by ignoring many triggers that increased 
the hypervigilence.  He noted that the Veteran reported 
interference with concentration and work functioning.  

In November 2009, a VA examiner concluded that the Veteran's PTSD 
symptoms were not sufficiently severe to preclude him from 
obtaining or retaining gainful employment for which his education 
and occupational experience otherwise qualify him.  The examiner 
based this conclusion on the Veteran's documented employment and 
medical histories.  

The examiner noted that the Veteran worked with drywall in 2002 
for over a year, but had difficulty with co-workers and got into 
fights.  He further noted that, from 2004 to 2007, the Veteran 
was incarcerated or living in a halfway house.  Apparently, by 
the time of the November 2009 examination, the Veteran had been 
clear and sober for four years, was participating in Alcoholic 
Anonymous and had a few friends.  In May 2008, he married.  

The examiner referred to VA treatment records signed by D.P., 
M.D., dated August 2008, which characterize the Veteran's PTSD 
symptoms as moderate to severe.  He noted that the Veteran had 
been working for a temporary agency in a full-time maintenance 
position during the last four months, but was having difficulty 
with co-workers and complex tasks.  

The examiner referred to a noted by D.P., M.D., which indicated 
that the Veteran had been given a promotion and that his job was 
helping him function emotionally.  He also referred to VA 
treatment records of two different physicians dated from 
September 2009 to October 2009, which established positive 
changes in the Veteran's mental health status.  According to 
these records, in September 2009, the Veteran reported doing well 
and having to cancel his appointment because of work.  In October 
2009, he reported that he was doing well and working less hours 
and that his depression was well controlled. 

The examiner noted short-term memory loss, which had mild 
occupational effects and caused reduced reliability and 
productivity.  He indicated that the Veteran had not had a 
physical alteration in six years.  

The Veteran disputes evidence showing that he has worked since 
May 2009 and, at one point, received a promotion.  As previously 
indicated, he argues that he was not truthful with his 
psychiatrist regarding the severity of his PTSD.  However, during 
the course of this appeal, two mental health providers, not just 
one psychiatrist, noted that the Veteran was working and doing 
well.  Moreover, although treatment records dated since 2009 
confirm that the Veteran was laid off from his job in May 2009, 
they also show that the layoff was due to the economy and that, 
since then, the Veteran has been working and doing well on his 
treatment regimen.  Global Assessment of Functioning scores 
medical professionals assigned the Veteran during the course of 
this appeal, primarily in the 60s, also reflect improvement in 
the Veteran's PTSD symptoms since he filed his claim. 

The Veteran and his spouse have expressed the opinion that PTSD 
renders him unemployable, but their opinion is contradicted by 
the record showing that the Veteran was maintaining gainful 
employment even before the recent reports of improvement in his 
disability.  For these reasons, the Board finds their statements 
to be less probative than clinical records and opinions of mental 
health professionals.

Based on D.P.'s opinion, which acknowledges occupational 
impairment, but not total in nature, the VA examiner's November 
2009 opinion establishing the Veteran's employability despite his 
PTSD, and treatment records dated during the course of this 
appeal, which show improvement in the Veteran's PTSD symptoms, 
the Board finds that the Veteran's service-connected disability 
does not render the Veteran unable to secure and follow a 
substantially gainful occupation.  In light of this finding, the 
Board concludes that the criteria for entitlement to a TDIU are 
not met.  A preponderance of the evidence is against this claim.  
The benefit-of-the-doubt rule is thus not for application.  


ORDER

Entitlement to TDIU is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


